                         Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 1 of 61
    D-101-CV-202001554 - Thursday, August 27, 2020


                                                                          Peter Strojnik
                                                                                 v.
                                                                       Water Street Inn LLC
                                                                             CASE DETAIL
             CASE #            CURRENT JUDGE                       FILING DATE                                                      COURT
D-101-CV-202001554         Wilson, Matthew Justin         07/20/2020                  SANTA FE District


                                                                     PARTIES TO THIS CASE
               PARTY TYPE                             PARTY DESCRIPTION                                  PARTY #                                  PARTY NAME
D                                         Defendant                                   1                                                WATER STREET INN LLC
                                                                       ATTORNEY: SMITHKIER GREGORY S.
P                                         Plaintiff                                   1                                                STROJNIK PETER


                                                                   CIVIL COMPLAINT DETAIL
      COMPLAINT DATE                   COMPLAINT SEQ #                   COMPLAINT DESCRIPTION                             DISP                         DISP DATE
07/20/2020                       1                                       OPN: COMPLAINT

             COA SEQ #                                                                       COA DESCRIPTION
                 1                                                                  Statutes, Ordinance Violations, Miscellaneous

                          PARTY NAME                                                             PARTY TYPE                                             PARTY #
STROJNIK PETER                                                           P                                                                    1

      COMPLAINT DATE                   COMPLAINT SEQ #                   COMPLAINT DESCRIPTION                             DISP                         DISP DATE
07/20/2020                       2                                       OPN: COMPLAINT

             COA SEQ #                                                                       COA DESCRIPTION
                 1                                                                  Statutes, Ordinance Violations, Miscellaneous

                          PARTY NAME                                                             PARTY TYPE                                             PARTY #

      COMPLAINT DATE                   COMPLAINT SEQ #                   COMPLAINT DESCRIPTION                             DISP                         DISP DATE
07/20/2020                       3                                       OPN: COMPLAINT

             COA SEQ #                                                                       COA DESCRIPTION
                 1                                                                                     Other

                          PARTY NAME                                                             PARTY TYPE                                             PARTY #



                                                           REGISTER OF ACTIONS ACTIVITY
      EVENT DATE            EVENT DESCRIPTION                   EVENT RESULT                  PARTY TYPE                            PARTY #                 AMOUNT
08/10/2020                 SUMMONS RETURN                                             D                                1
                           Civil Summons Return
07/30/2020                 ENTRY OF APPEARANCE                                        D                                1
                           Entry of Appearance on Behalf of Defendants
07/27/2020                 No Interpreter Needed
                           Interpreter Form
07/27/2020                 REQUEST FOR HEARING/                                       P                                1
                           SETTING
                           Request For Hearing
07/20/2020
                           Water Street Inn LLC
07/20/2020                 OPN: COMPLAINT
                           Complaint


                                                              JUDGE ASSIGNMENT HISTORY
         ASSIGNMENT DATE                                 JUDGE NAME                                        SEQ #                       ASSIGNMENT EVENT DESCRIPTION
07/20/2020                                Wilson, Matthew Justin                      1                                                INITIAL ASSIGNMENT




    Page 1
                                                                                                                                                  Exhibit A
                 Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 2 of 61
D-101-CV-202001554 - Thursday, August 27, 2020




Page 2
                                                                               Exhibit A
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 3 of 61
     .11

                                                                     ENDORSt::D
                                                                 First Judiciol District Court
           Peter 'Strojnik,
                                                    ~~D                    JUL 2 02023
           7847 N. Cenh'al Avenue
 2         Phoenix, Arizona 85020                                        )"10.:r. r ooRio ArrJb3.~
                                                                          r~" ~("R8~ ~2t~~iII~ '
 3         Telephone: (602) 524-6602                                    Sonla fe, NM 8iS04-4298
           ps@strojnik com
 4

 5
                                    IN THE STATE OF NE'" MEXICO
 6                            1sT JUDICIAL DISTRICT SANTA FE COUNTY
 7                                                              Case No:JJ \        D\ CV ~O[J) Q\55 ~
                                                                                           Matthew J. Wilson
 8
           PETER STROJNIK,                                                     COlVIPLAINT
 9                                               Plainliff,
10
                                 vs.
11
           WATER STREET INN, LLC. dba THE
12         INN AT V ANESSIE,
13
                                              Defendant.
14
15
           1. Plaintiff brings this action pursuant to the (L) Americans with Disabilities Act, 42
16
              U.S.c. § 12101 et seq. and con-esponding regulations, 28 CFR Part 36 and Department
17
              of Justice Standards for Accessible Design ("ADAAG"), (2) New Mexico's Unfair
18
              Trade Practices Act and (3) common law of negligence andJor negligence per se.
19
                                                    PARTIES
20
           2. Plaintiff Peter Strojnik is an immigrant, a disab led veteran and a senior citizen.
21
           3. At all times relevant hereto, Plaintiff suffered from the following physical disabilities:
22
              prostate cancer, genitourinary impai1111ent, renal cancer, severe right-sided neural
23
              foraminal stenosis with symptoms of femoral neuropathy , missing right knee
24
              ame liorated 'with a prosthesis, limitation     0 11   the use of both shoulders, elbows and
25
              wrists, p leurisy, hyper blood pressure,
26
           4. Plaintiff s physical infirmities alleged above do both of the following:
27
28




                                                                                                     Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 4 of 61




           a. Affect neurologicaL musculoskeletaL respiratory, cardiovascular, reproductive

 2 II          and genitourinary body systems~ and

 3 II      b. Limit, without regard to mitigated or unmitigated measures, active or inactive

 4 II          state, remissive or non-remissive condition, the following major life activities:

 5 II          walking, standing, sitting, bending, sleeping, working, c1irnbing stairs, kicking,

 6 II          jumping, twisting body, running, reaching, lifting, writing, working, twisting the

 7 II          wrist. shoulder and elbovvs, grasping, pushing, opening doors, breathing, getting

 8 II          in and out of a car, working, eanying stuff and other major life activities.

 9 II S. Plaintiff has a histOlY of impairments stated in the preceding paragraph.

10 116. Plaintiff is regarded as having a physical conditions that limit major life activities.

11      7. Because of Plaintiffs disabilities, he requires the usc of facilities that arc accessible

12         to him and have the standard accessibility features of the construction related

13 /I      accessibility standards including those required by 42 U.S.c. Sec. 12101 et seq., 28

14 II      C.F.R. Part 36 and the 20 I 0 Standards for Accessibility
15 II      Design as these laws, standards and regulations relate to

16 \I      Plaintiff walking, standing, sitting, bending, sleeping,

17 II      working, climbing stairs, kicking, jumping, twisting

18 II      body, running, reaching, lifting, writing, working,

19 II      twisting the wrist, shoulder and elbows, graspmg,

20 II      pushing, opening doors, breathing, getting in and out of

21 II      a car, carrying stuff and working.

22   II 8. Plaintiff has been declared disabled and has been issued
23         a government disability placard reproduced in the

24         margin.

25 119. The effect ofPlainliff's impairments on major life activities and, consequently, on the

26 II      personal encounters with accessibility batTiers at Defendant's Hotel, must be

27 II      considered in their mitigated, unrnitigated, active, inactive, remissive or n011-

28 II      remissive states. 2008 ADAAA and 28 C.F.R. 36.105.


                                                   2

                                                                                      Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 5 of 61




     10. Defendant owns, operates, leases, or leases to a lodging business located at 427 West
 2         Water Street, Santa Fe, NM 87501 ("Hotel").

 3   11. On or about May 24, 2020, Plaintiff travelled from his home through Albuquerque to

 4         Santa Fe.
     12. Prior to traveling to Santa Fe, Plaintiff reviewed numerous hotels' booking websites
 5
           to help him determine which identified and described accessibility features in the
 6
           hotel and the guest rooms in enough detail to reasonably permil PlaintilT to assess
 7
           independently whether the givcn hotd or guest room met his accessibility nceds.
 8
     13. PlaintifT reviewed the booking website tor Defendant and discovered the following
 9
           28 C.F.R. 36.302(e)(1)(ii) identifications and disclosures:
10
     ~_~   _ ~_ ___ ~_ Q!)()R1ING WEBSI'I'ES -A.(b'(b'ESSIBILI'I'¥ INFORMA.'I'I()N
11
                                 NO ACCESSIBILITY INFORMATION
12
      Identification
13
      information
14    The manner in which the barriers denied Plaintiff full and equal use or access 1 and which
      deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal access by failing
15    to identify and describe accessible features in the hotel and guest rooms in enough detail to
      reasonably permit Plaintiff to assess independently whether the hotel or guest room meets hls
16    accessibility needs.
      The dates on each particular occasion on which Plaintiff encountered such barrier and
17
      which deter Plaintiff from visitin!! Hotel: On or about Mav 24. 2020.
18
19

20
21
22
23
24

25
26
27
28


                                                   3

                                                                                         Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 6 of 61




 2
                                                                        E SA
                                                                          A FE
 3                                                              NEW MEXICO
 4

 5
 6
 7
 8

 9
                                                                        Pt:R~JGnT

10
           Of im~0tJt.>S locktlded "hith yoor dllitj ~r4 tOO,

11   III I.
           • h1'fo~mflt:!tttc:()W{)ter
           • lM<mmQJ!Re
12         .i)!S~ It)~t''JlIs

           • lMly &-'P"IL"f
13         .. SflthYOc..'"':$
           • ,li*   Cr)mirwr"-"Il'f.a~f"'l


14
15               CUSTOl\UZE        EXPERIENCE OF A La'ETnJE iSY HOSTING \'OUU EVENT
                        FENIXE AT \:-\NEssm ...
16
                    Plan more than just your stay with us. At the Fenix at Vanes5ie, we have many opiions perfect for any
17               occasion such as wedding parties, businf'ss conferences and other special group meetings and eVf'nts
                    that require lodging, great food amI top entertainment - ever ylhine you need is at your fingertips in our
18               titHe slice of heaven.

19

20
21

22
23
24

251114. Plaintitfpersonally visited Defendant's Hotel on or about May 24, 2020.
26      15. Upon review of the Hotel's accessibility, Plaintiff noted that the Hotel was not
27 II      compliant with the ADA and implementing regulations, 28 C.F.R. 36 and 2010
28 II      Standards for Accessibility Design.


                                                                    4

                                                                                                                    Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 7 of 61




     16. Plaintiff documented that the parking space was in violation of the ADA:
 2
 3

 4

 5
 6
 7
 8

 9

10
11

12

13

14
15

16
17
18

19

20
21

22
23

24
25

26
27

28


                                             5

                                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 8 of 61




 2

 3

 4

 5
 6

 7
 8
 9

10

11

12

13

14
15




25
26
27

28


                                    6

                                                              Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 9 of 61




 2
 3
 4

 5
 6
 7
 g

 9

10

11
12

13
14
15

16
17
18

19

20
21



23
24
2S
26
27
28


                                    7

                                                              Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 10 of 61




 2

 3
 4

 5
 6
 7
 8
 9
10
11

12

13
14
15
16

17

18

19

20

21

22

23
24
25
26
27

28


                                    ~


                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 11 of 61




 2

 3
 4

 5
 6
 7
 8
 9

10
11
12

13
14
15

16
17

18

19
20

21

22

23
24
25
26
27
28


                                    9

                                                               Exhibit B
 Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 12 of 61




   2
   3

  4

   5
   6
   7
   8

   9

 10
. 11

 12

 13

 14
 15
 16
 17
 18

 19

 20

 21
 22

 23
 24

 25
 26
 27
 28


                                     10

                                                                Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 13 of 61




 2

 3
 4

 5
 6
 7
 8
 9
10
11
12

13
14

15
16
17
18

19

20
21

22
23
24
2S
26
27
28


                                    11

                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 14 of 61




 2

 3

 4

 5
 6

 7
 8
 9
10
11
12
13

14
15
16

17
18

19
20

21




26

27
28


                                    12

                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 15 of 61




 Z

 £:

 V
 ~

 9

L
 8
 6

01

I1
Zl

£1
vI
 q
91

L1

81
61

OZ
IZ
ZZ
£Z
VZ
~Z

9Z

LZ
8Z




                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 16 of 61




 7
 8
 9

10
11

12
13

14

15

16
17
18

19
20

21
22
23
24

25
26
27
28


                                    14

                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 17 of 61




 2
 3

 4

 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

27
28

     II                             l5

                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 18 of 61




 2
 3
 4

 5
 6
 7
 8

 9
10

11
12

13

14
15

16

17
18

19

20

21
22

23
24

25

26

27
28


                                    16

                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 19 of 61




 2
 3

 4

 5
 6
 7
 8

 9

10

11
12

13

14
15
16

17
18

19

20

21

22

23
24

25
26
27
28


                                    17
                                                               Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 20 of 61




 2

 3
 4

 5
 6

 7
 8

 9
10

11
12

13
14
15
16
17

18

19
20

21
22
23
      The dates on each particular occasion on which Plaintiff encountered such barrier and
24
      which deter Plaintiff from visiting: Hotel: On or aboul Mav 24. 2020.
25
26 II 17. Above documented inaccessible clernents and routes directly interfere with Plaintiff's

27       performance of major life activities including walking, standing, sitting, bending,

28       sleeping, working, climbing stairs, kicking, jumping, twisting body, running,



                                               18
                                                                                  Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 21 of 61




        reaching, lifting, vl/riting, working, twisting the wrist, shoulder and elbows, grasping,

 2      pushing, opening doors, breathing, getting in and out of a car, working, cunying stuff

 3      and other major life activities in a manner that deprive Plaintiff of full and equal

 4      enjoyment of the Hotel.

 5                                           COUNT ONE
                       Violation of Plaintiff's Civil Rights under the ADA
 6

 7   18. Plaintiff realleges all allegations heretofore set forth.

 8   19. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
        particularly applicable to his mobility, both ambulatory and wheelchair assisted as
 9
        alleged above.
10
     20. Plaintiff visited Defendant's booking website and Defendant's Hotel and personally
11
        encountered ADA violations documented above.
12
     21. The ADA violations described above relate to Plaintiffs disability and interfere with
13
        Plaintiffs full and complete enjoyment ofthe Hotel.
14
     22. Plaintiff is deterred from conducting further business with the Hotel unti I the Hotel
15
        has become fully c0J11pliant with the ADA.
16
     23. The removal of accessibility barriers listed above is readily achievable.
17
     24. As a direct and proximate result of ADA Violations, Defendant's failure to remove
18
        accessibility barriers prevented Plaintiff from equal access to the Defendant's public
19
        accommodalion.
20   25. The issuance of il~junctive relief will resolve, in pmi, Plaintiffs ADA claim.
21   WHEREFORE, Plaintiff prays for all relief as follows:
22          A. Relief described in 42 U.S.C. §2000a - 3; and
23          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly-

24          C. Injunctive relief order to alter Defendant's place of public accommodation to

25              make it readily accessible to and usable by ALL individuals with disabilities;

26              and

27
28


                                                 19

                                                                                     Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 22 of 61




            D. Requiring the provision of an auxiliary aid or service, modification of a policy,

 2              or provision of altemative methods, to the extent required by Subchapter III of

 3              the ADA; and

 4          E. Equitable nominal damages; and
            F. For costs, expenses and attorney's fees; and
 5
            G. All remedies provided for in 28 C.F.R. 36.50\(a) and (b).
 6

 7
                                              COllNIlI
 8          (Violation ofthe New Mexico's Unfair Practices Act §§57-12-1 et seq)

 9   26. Plaintiff realleges all allegations heretofore set forth.
10   27. New Mexico's Unfair Practices Act ("UP A") prohibits the use of unfair or deceptive
11      trade practices defined, in part, as follows:
12      57-12-2 Definitions:
13      D. "unfair or deceptive trade practice" means an act specifical1y declared
           unlawful pursuant to the Unfair Practices Act, a false or misleading oral or
14
           written statement, visual description or other representation of any kind
15         knowingly made in connection with the sale, lease, rental or loan of goods or
           services or in the extension of credit or in the collection of debls by a person
16         in the regular course of the person's trade or commerce, that may, tends to or
17         does deceive or mislead any person and includes:
           (1) representing goods or services as those of another when the goods or
18             services are not the goods or services of another;
           (2) causing confusion or misunderstanding as to the source, sponsorship,
19
               approval or certification of goods or services;
20         (3) causing confusion or misunderstanding as to affiliation, connection or
               association with or certification by another;
21
                                                      ***
22          (7) representing that goods or services are of a particular standard, quality or
                grade or that goods are of a particular style or model if they are of another;
23                                                    ***
            (14) using exaggeration, innuendo or ambiguity as to a material fact or failing
24
               to state a material fact if doing so deceives or tends to deceive.
2S
     28. Defendant charges a resort fee of $30.00 for, inter alia, "on-site parking".
26
     29. Despite the charge of $30.00 f(x "on-site parking", Defendant does not provide
27
        ADAAG compliant parking on site t()r persons with disabilities.
28


                                                 20
                                                                                     Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 23 of 61




        30. The statement that Defendant provides "oil-site parking" in exchange for a $30.00 fce

 2         is   f~11se.

 3      31. Defendant also represents that its lodging services are of particular standard, to wit:
                 CliSTO\IIZE YOLin EXPEHlE:-.iCE OF A UFETII\IE IW IIOSn:--;G YOlin EYE"r
 4               AT TIlE FE\ilXEATVA\ESSIE ...
 5               Plan morF! than jllst your stay with us. At. the Fenix at Vanessie, We have many options perfect fOI ilny
                 occasion such as wedding parties, business conferences and other special group meetings ilnd c'vent,
 6
                 thilt require lodging, gl eai food and top entertairllrlt:nt   evel ythillg YOll fleed is at YOUI fingertips in OUI
 7 II            little slice of heaven.


 8
 9

10
11

12

13
        32. Defendant's representations creates the impression that any guest visiting Defendant's
14         Hotel will be greeted with exceptional and excellent lodging facilities.
15      33. Defendant's representation docs not, however, also state that mobility impaired guests
16         will be met with an inaccessible public accommodation the true rating of which is or
17         should be, for a mobility impaired person, less than or just barely adequate, but in no

18         event exceptional or excellent.

19      34. Defendant's statements regarding its standard, quality or grade are false and fraudulent

20         as applicable to disabled individuals.

21      35. Defendant's description of standard, wuality and grade raise the innuendo thal il
           applies to all guests, not just fully abled guests, and thus creates a false and tl:audulent
22
           .              .
           1111presslOn.
23
        36. PJintiff has been damaged by Defendant's violation of the UP A in an amount to be
24
           proven at trial, but in no event less than $25,000.00.
25
        37. Defendant's lack of recognition of the rights of the disabled displayed in its marketing
26
           website, and its treatment of disabled individuals as fully bodies, is socially
27
           reprehensible and displays Defendant's able ism and segregationism.
28


                                                                    21

                                                                                                                          Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 24 of 61




     38. Defendant's conduct alleged in this Count and elsewhere in thie Complaint is

 2        reprehensible and requires a strong deten-ent action in the form of punitive damages l.

 3           WHEREFORE, PJaintitTprays for relief pursuant to 57-12-10 as follows:

 4           A. Injunctive relief requiring Defendant to remediate its unt~lir and discriminatory
                 practices; and
 5
             B. For damages in an amount to be proven at trial, but in no event less than
 6
                 $35,000.00; and
 7
             C. For punitive damages in an amount commensurate with Defendant's
 8
                reprehensible conduct and the need for deterrence of similar conduct by others,
 9
                but in no event less than $50,000.00; and
to
             D. For costs and attomey's fees; and
11
             E. For leave to amend this Complaint to add class action allegations; and
12
             F. For such other and further relief as the Court may deem just and proper.
13

14                                            COIINT III
                                               Negligence
15
     39. Plaintiff reallcges all allegations heretofore set forth.
16

17

18

19

20   I   Bogle v. Summit Inv. Co., 137 N.M. 80, 107 P.3d 520 (N.M. App. 2005). These
     objectives are of critical importance in the ADA context where Plaintiffs have no
21   monetary recourse other than the imposition of equitable nominal damages under the
22   ADA and where compensatory damages may be de minimis or difficult to quantify
     under negligence law. Akins v. United Steel Workers, AFL-CIO, CLC Local 187, 148
23   NlYf. 442, 237 P.3d 744 (NM 2010). See also Sanchez v. Clayton, 117 N.M. 761, 767,
     877 P.2d 567, 573 (1994) ("Indeed, ifthe defendant's conduct otherwise warrants punitive
24
     ljability, the need for punishment or deterrence may be increased by reason of the very
25   fact that the defendant will have no liability tor compensatory damages." (citing 1 Dan B.
     Dobbs, Law of Remedies § 3.11(10), at 515-16 (2d cd. 1993))). The present case is
26   illustrative where a compensatory award againsllhe Hotel may be de minimis or difficult
27   to quanti fy. Compare with Akins, "The present case is illustrative; a compensatory
     award against the Union of a mere $1,661 would hardly deter similar outrageous
28   conduct against other Union members in the future."


                                                 22
                                                                                   Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 25 of 61




     40. Defendant had a duty to Plaintiffto remove ADA accessibility barriers so that Plaintiff

 2       as a disabled individual would have full and equal access to the public

 3       accommodation.

 4   41. Defendant breached this duty.
     42. Defendant is or should be aware that, historically, society has tended to isolate and
 5
         segregate individuals with disabilities, and, despite some improvements, such forms
 6
         of discrimination against individuals with disabilities continue to be a serious and
 7
         pervasive social problel112.
 8
     43. Defendant knowingly and intentionally participated in this historical discrimination
 9
         against Plaintiff, causing Plaintiff damage.
10
     44. Discrimination against individuals with disabilities persists in the use and enjoyment
11
         of critical public accommodations3.
12   45. Defendant's knowing and intentional persistence in discrimination against Plaintiff
13       and similarly situated persons caused Plail1tifI damage by preventing him from
14       lodging at Defendant's Hotel.
15   46. Individuals with disabilities, including Plaintiff, continually encounter various forms
16       of discrimination,inc1uding outright intentional exclusion, the discriminatory effects

17       of architectural, overprotective rules and policies, failure to make modifications to

18       existing facilities and practices, exclusionary qualification standards and criteria,
         segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
19
         other opportunities4.
20
     47. Defendant's knowing and intentional discrimination against Plaintiff reinforces above
21
         fOlTI1S of discrimination, causing Plaintiff damage.
22
     48. Census dala, national polls, and other studies have documented lhat people with
23
         disabilities, as a group, occupy an inferior status in our society, and are sevcrely
24
         disadvantaged socially, vocationally, economically, and cducationallys.
25
26
2711242 U.s.c. §12101(a)(2)
     J 42 U.S.c. § 12101(£1)(3)
28 11442 U.S.c. §12101(£1)(5)
     542 U.S.c. §12101(a)(6)

                                               23
                                                                                    Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 26 of 61




     49. Defendant's knowing and intentional discrimination has relegated Plaintiff to an

 2       inferior status in society, causing PlaintifI damage.

 3   50. The Nation's proper goals regarding individuals with disahilities are to assure equality

 4      of opportunity, full participation, independent living, and economic self-sufficiency

        for such individuals6.
 5
     51. Defendant's knowing, and intentional discrimination has worked counter to our
 6
        Nation's goals of equality, causing Plaintiff damage.
 7
     52. Continued existence of unfair and unnecessary discrimination and prejudice denies
 8
        people with disabilities the opportunity to compete on an equal basis and to pursue
 9
        those oppOliunities for which our free society is justifiably famous, and costs the
10
        United States billions of dollars in unnecessary expenses resulting tl'om dependency
11
        and nonproductivitY7.
12   53. Defendant's knowing and intentional unfair and unnecessary discrimination against
13      Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
14   54. PlaintifI has been damaged by Defendant's negligence in an amount to be proven at
15      trial, but in no event less than $35,000.00.

16   55. Defendant's breach of duty caused PlaintitT damages including, without limitation,

17       the feeling of segregation, discrimination, relegation to second class citizen status the

18      pain, suffering and emotional damages inherent to discrimination and segregation and
        other damages to be proven at trial.
19
     56. According to New Mexico common law, punitive damages serve two important
20
        policy objectives under our state common law: to punish reprehensible conduct
21
        and to deter similar conduct in the future.
22
     57. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and
23
        outrageous conduct.
24
     58. The ADA has been the law of the land since 1991, but Defendant engaged in a
25
        conscious action of a reprehensible character, that is, Defendant denied PlaintitT his
26
        civil rights, and cause him damage by virtue of segregation, discrimination, relegation
27
28 11('42 U.S.c. §12101(a)(7)
     742 U.S.c. §12101(a)(K)


                                               24
                                                                                     Exhibit B
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 27 of 61




        to second class citizen status the pain, suffering and emotional damages inherent to
 2      discrimination and segregation and other damages to be proven at trial.

 3   59. Defendant either intended to cause injury to Plaintiff or defendant consciously

 4      pursued a course of conduct knowing that it created a substantial risk of significant
        harm to Plaintiff.
 5
     60. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 6
        sufficient, however, to deter this Defendant and others similarly situated from
 7
        pursuing similar acts, and in no event less than $50,000.00.
 8
     WHEREFORE, Plaintitl prays for relief as follows:
 9
            A. For fInding of negligence and/or negligence per se; and
10
            B. For damages in an amount to be proven at trial; and
11
            C. For punitive damages to be proven at trial; and
12          D. For such other and further relief as the Court may deem just and proper.
13                              REQUEST FOR TRIAL BY JURY
14
            Piaintiffrespeetfully requests a trial by jury in issues triable by a jury.
15
            DATED this 22no day of June, 2020
16

17                                               PETER STROJNIK

18

19
                                                  !Z2
                                                       ~
                                                 PlaintifT
                                                              ~"




20

21
22
23
24
25
26
27

28

                                                "l'\
                                                t.-~




                                                                                     Exhibit B
    Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 28 of 61



                                                                          123 E. Marcy St., Suite 101
Scheuer Law Firm, LLC                                                   Santa Fe, New Mexico 8 7501
Ralph H . Sch eu er I Attorn ey at Law
                                                                                Post Office Box 95 70
                                                                        Santa Fe, New Mexico 87 50 4
                                                                                          (50 5 ) 982- 9911
                                                                      Email: rhs(a).santaf<J awyers.com
                                                                            ~y'~\'W.,.§.\l.nt.'Jt:d'J~yy~r!!S9nl



                                         July 28, 2020

Dr. Ronald A. Bulard
2401 North Commerce Street
Ardmore, Oklahoma 73401

        Re:     Water Street Inn, LLC

Dear Dr. Bulard:

       Enclosed please find Complaint filed in the First Judicial District Court of Santa Fe
County in the matter titled Peter Strojnik v. Water Street Inn, LLC dba The Inn at Vanessie,
in Case No. D-IOI-CV-2020-01554, together with Interpreter Form and Request for
Hearing. These documents were served earlier today on Ralph Scheuer, the registered
agent for Water Street Inn, LLC. Please let us know if you have any questions.


                                                   Sincerely yours,

                                                     (J~
                                                   Carla Henson, Paralegal

/clh
Enclosures




                                                                                              Exhibit C
,\
        Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 29 of 61                                                                i~gl



      S ,',\ IT OF NEW            MI ~ x r C()
      COUNTY OF _.           S6n-\ate......_-
      FfRST JUDICIAL DiSTRWT CUlml

      J~~~{}Ib-_. ___, -
      Pel i l.i oncr/P lainl i   rc
      VS.                                                l 'asc Nn ~\D \c..~      dOOO. Ql~1l4
     \;\bt  te ( S~~r.'r)!\-~ ~ LL           l
       Rcspulld (:n t/ l)cfend(\nL.U/~ ~ V" ~ "eU\~

                                                 REQUFsr FOR H E:ARINC

      l. Type of case: NON JUR Y

      2. Judge to 'w hom ass igned: _               Matthew J. Wilson
      3. Are there any hearin gs prescnt ly set?           Yes    >C"    No

      4. Spccijjc In.attc rs to be h eard:                       NI'A
      5. Docs either party need an illterpreter [or thi s heari ng? ___ Yes ~__ No (I/you checked
         Yes you musljile an Interpreter Forll1, You can ge t the/arm/rom (he Sel/ffelp Cenler or
        the Clerk's Office,)

      6. Estimated total time required for hearing all parties and wit               N/A-
                                                                                     ---


                                                         SignatLlr~~ V          SIf'L1 YI Ik-
                                                         Print   ~y ~                rJ     ~ tv2&{
                                                         prin~.r~ YI>y               At:-       B92-0
                                                         City/Slate/Zi prreiepbone

      Mailing Address for Other Party's                          Mailing Address'for" Oth'e r'»urty
      Attorney
                                                                 JjVal:ev S'tya+- l hn lJ-L
                                                                 72-5 L \h u \ Y\               '0 VfJ .                      :t}Jl.J-3
                                                                 _;9~ V11-(     r: ~-/_ (\f yV\                     tJ7 SO 1
            Remember: It is yo u r obligation to promp tly mail or scrVl' a copy to the olhCl" party,




                                                                                                ._. .,""..,...'7:".........    ..•. _'....-..


                                                                                                               Exhibit C
           Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 30 of 61




                 STATE OF NEW MEXICO
                 COUNTY OF YAY\-1C:i                              .Ie .._
                 FIRST JUDlCIAL DISTRICT counT


                 Case No.: D-                lLlLc"                 ciO(}O            0\504
                   Peter                          .5i-lo~ \\_(.._                 __ .
                Petitioner/Plaintiff,
                VS.                                                                                             This form must be
                                                                                                                        filled out.
                  NOlteV'                          <)tr~r                     \ V\Y\ LLG
                RcspondcntJDefendanL

                                                                              INTERPRETER FORM
                                                                                                                         - -------_._--_....---- -
                        1.        Do you need. an interpreter?:                  r]      Yes      ;to No
                       2.         An interpreter is requested for: [ ] PetitionerlPlaintiff [ ] RespondentIDefendant
                                                                   ( ] Witness in matter
                                                      (This party request is for the entire case.)

                       3.        The type of interpreter needed: [ ] Spanish [ J American Sign Language
                                                  .              [ ]                       speaker
                                                                           (langUage)

               Dated:             i- 22-- 2-0                                                         fe k       f    S·(y-vJ       Y\      ~'I:-
                 A copy a/this Request was:                                                          (Name)
                 [ J mailed to the address sel forth below
                 [ J hand delivered to the address set forlh below                                   [ ) PpttrJneriPlaint~
                                                                                                     ( ] Respondent/Defendant Pro Se
                 On                                                    10:                               ~rJ y '] N · Ce V\. <7Y~..A                         1tV-f
                             Dale
                                                                                                     (St eel Address)                a
                { J PelilioneriPlainlijJpro se                                                             h   u-e VI , :X-
                                                                                                                          A-.
                                                                                                                                I   \   c::....     () c.::.L..2....0
                [ J RespondentiDefondant pro sa
                [ J Intervenor                                                                       (City, Slate and Zip COd!                                          ~-
                                                                                                             G;2 c)J-        2.Y w~                            <Jc
                                                                                                     (telephone Number -Indicate lfNone)                                --
                (Street Address)

                (City. Slale and Zip Code)                                                                                                                              "



              Court ConstitIJoot Services DlvisionJPro Sa ServicesIForms



~   .. .              -~:.   -.-.~-, .-:.===--:::-::.=.::= .:==.=:--.:-::==:.--====..:~...::...


                                                                                                                                            Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 31 of 61
     .11

                                                                     ENDORSt::D
                                                                 First Judiciol District Court
           Peter 'Strojnik,
                                                    ~~D                    JUL 2 02023
           7847 N. Cenh'al Avenue
 2         Phoenix, Arizona 85020                                        )"10.:r. r ooRio ArrJb3.~
                                                                          r~" ~("R8~ ~2t~~iII~ '
 3         Telephone: (602) 524-6602                                    Sonla fe, NM 8iS04-4298
           ps@strojnik com
 4

 5
                                    IN THE STATE OF NE'" MEXICO
 6                            1sT JUDICIAL DISTRICT SANTA FE COUNTY
 7                                                              Case No:JJ \        D\ CV ~O[J) Q\55 ~
                                                                                           Matthew J. Wilson
 8
           PETER STROJNIK,                                                     COlVIPLAINT
 9                                               Plainliff,
10
                                 vs.
11
           WATER STREET INN, LLC. dba THE
12         INN AT V ANESSIE,
13
                                              Defendant.
14
15
           1. Plaintiff brings this action pursuant to the (L) Americans with Disabilities Act, 42
16
              U.S.c. § 12101 et seq. and con-esponding regulations, 28 CFR Part 36 and Department
17
              of Justice Standards for Accessible Design ("ADAAG"), (2) New Mexico's Unfair
18
              Trade Practices Act and (3) common law of negligence andJor negligence per se.
19
                                                    PARTIES
20
           2. Plaintiff Peter Strojnik is an immigrant, a disab led veteran and a senior citizen.
21
           3. At all times relevant hereto, Plaintiff suffered from the following physical disabilities:
22
              prostate cancer, genitourinary impai1111ent, renal cancer, severe right-sided neural
23
              foraminal stenosis with symptoms of femoral neuropathy , missing right knee
24
              ame liorated 'with a prosthesis, limitation     0 11   the use of both shoulders, elbows and
25
              wrists, p leurisy, hyper blood pressure,
26
           4. Plaintiff s physical infirmities alleged above do both of the following:
27
28




                                                                                                     Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 32 of 61




           a. Affect neurologicaL musculoskeletaL respiratory, cardiovascular, reproductive

 2 II          and genitourinary body systems~ and

 3 II      b. Limit, without regard to mitigated or unmitigated measures, active or inactive

 4 II          state, remissive or non-remissive condition, the following major life activities:

 5 II          walking, standing, sitting, bending, sleeping, working, c1irnbing stairs, kicking,

 6 II          jumping, twisting body, running, reaching, lifting, writing, working, twisting the

 7 II          wrist. shoulder and elbovvs, grasping, pushing, opening doors, breathing, getting

 8 II          in and out of a car, working, eanying stuff and other major life activities.

 9 II S. Plaintiff has a histOlY of impairments stated in the preceding paragraph.

10 116. Plaintiff is regarded as having a physical conditions that limit major life activities.

11      7. Because of Plaintiffs disabilities, he requires the usc of facilities that arc accessible

12         to him and have the standard accessibility features of the construction related

13 /I      accessibility standards including those required by 42 U.S.c. Sec. 12101 et seq., 28

14 II      C.F.R. Part 36 and the 20 I 0 Standards for Accessibility
15 II      Design as these laws, standards and regulations relate to

16 \I      Plaintiff walking, standing, sitting, bending, sleeping,

17 II      working, climbing stairs, kicking, jumping, twisting

18 II      body, running, reaching, lifting, writing, working,

19 II      twisting the wrist, shoulder and elbows, graspmg,

20 II      pushing, opening doors, breathing, getting in and out of

21 II      a car, carrying stuff and working.

22   II 8. Plaintiff has been declared disabled and has been issued
23         a government disability placard reproduced in the

24         margin.

25 119. The effect ofPlainliff's impairments on major life activities and, consequently, on the

26 II      personal encounters with accessibility batTiers at Defendant's Hotel, must be

27 II      considered in their mitigated, unrnitigated, active, inactive, remissive or n011-

28 II      remissive states. 2008 ADAAA and 28 C.F.R. 36.105.


                                                   2

                                                                                      Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 33 of 61




     10. Defendant owns, operates, leases, or leases to a lodging business located at 427 West
 2         Water Street, Santa Fe, NM 87501 ("Hotel").

 3   11. On or about May 24, 2020, Plaintiff travelled from his home through Albuquerque to

 4         Santa Fe.
     12. Prior to traveling to Santa Fe, Plaintiff reviewed numerous hotels' booking websites
 5
           to help him determine which identified and described accessibility features in the
 6
           hotel and the guest rooms in enough detail to reasonably permil PlaintilT to assess
 7
           independently whether the givcn hotd or guest room met his accessibility nceds.
 8
     13. PlaintifT reviewed the booking website tor Defendant and discovered the following
 9
           28 C.F.R. 36.302(e)(1)(ii) identifications and disclosures:
10
     ~_~   _ ~_ ___ ~_ Q!)()R1ING WEBSI'I'ES -A.(b'(b'ESSIBILI'I'¥ INFORMA.'I'I()N
11
                                 NO ACCESSIBILITY INFORMATION
12
      Identification
13
      information
14    The manner in which the barriers denied Plaintiff full and equal use or access 1 and which
      deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal access by failing
15    to identify and describe accessible features in the hotel and guest rooms in enough detail to
      reasonably permit Plaintiff to assess independently whether the hotel or guest room meets hls
16    accessibility needs.
      The dates on each particular occasion on which Plaintiff encountered such barrier and
17
      which deter Plaintiff from visitin!! Hotel: On or about Mav 24. 2020.
18
19

20
21
22
23
24

25
26
27
28


                                                   3

                                                                                         Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 34 of 61




 2
                                                                        E SA
                                                                          A FE
 3                                                              NEW MEXICO
 4

 5
 6
 7
 8

 9
                                                                        Pt:R~JGnT

10
           Of im~0tJt.>S locktlded "hith yoor dllitj ~r4 tOO,

11   III I.
           • h1'fo~mflt:!tttc:()W{)ter
           • lM<mmQJ!Re
12         .i)!S~ It)~t''JlIs

           • lMly &-'P"IL"f
13         .. SflthYOc..'"':$
           • ,li*   Cr)mirwr"-"Il'f.a~f"'l


14
15               CUSTOl\UZE        EXPERIENCE OF A La'ETnJE iSY HOSTING \'OUU EVENT
                        FENIXE AT \:-\NEssm ...
16
                    Plan more than just your stay with us. At the Fenix at Vanes5ie, we have many opiions perfect for any
17               occasion such as wedding parties, businf'ss conferences and other special group meetings and eVf'nts
                    that require lodging, great food amI top entertainment - ever ylhine you need is at your fingertips in our
18               titHe slice of heaven.

19

20
21

22
23
24

251114. Plaintitfpersonally visited Defendant's Hotel on or about May 24, 2020.
26      15. Upon review of the Hotel's accessibility, Plaintiff noted that the Hotel was not
27 II      compliant with the ADA and implementing regulations, 28 C.F.R. 36 and 2010
28 II      Standards for Accessibility Design.


                                                                    4

                                                                                                                    Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 35 of 61




     16. Plaintiff documented that the parking space was in violation of the ADA:
 2
 3

 4

 5
 6
 7
 8

 9

10
11

12

13

14
15

16
17
18

19

20
21

22
23

24
25

26
27

28


                                             5

                                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 36 of 61




 2

 3

 4

 5
 6

 7
 8
 9

10

11

12

13

14
15




25
26
27

28


                                    6

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 37 of 61




 2
 3
 4

 5
 6
 7
 g

 9

10

11
12

13
14
15

16
17
18

19

20
21



23
24
2S
26
27
28


                                    7

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 38 of 61




 2

 3
 4

 5
 6
 7
 8
 9
10
11

12

13
14
15
16

17

18

19

20

21

22

23
24
25
26
27

28


                                    ~


                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 39 of 61




 2

 3
 4

 5
 6
 7
 8
 9

10
11
12

13
14
15

16
17

18

19
20

21

22

23
24
25
26
27
28


                                    9

                                                               Exhibit C
 Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 40 of 61




   2
   3

  4

   5
   6
   7
   8

   9

 10
. 11

 12

 13

 14
 15
 16
 17
 18

 19

 20

 21
 22

 23
 24

 25
 26
 27
 28


                                     10

                                                                Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 41 of 61




 2

 3
 4

 5
 6
 7
 8
 9
10
11
12

13
14

15
16
17
18

19

20
21

22
23
24
2S
26
27
28


                                    11

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 42 of 61




 2

 3

 4

 5
 6

 7
 8
 9
10
11
12
13

14
15
16

17
18

19
20

21




26

27
28


                                    12

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 43 of 61




 Z

 £:

 V
 ~

 9

L
 8
 6

01

I1
Zl

£1
vI
 q
91

L1

81
61

OZ
IZ
ZZ
£Z
VZ
~Z

9Z

LZ
8Z




                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 44 of 61




 7
 8
 9

10
11

12
13

14

15

16
17
18

19
20

21
22
23
24

25
26
27
28


                                    14

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 45 of 61




 2
 3

 4

 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

27
28

     II                             l5

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 46 of 61




 2
 3
 4

 5
 6
 7
 8

 9
10

11
12

13

14
15

16

17
18

19

20

21
22

23
24

25

26

27
28


                                    16

                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 47 of 61




 2
 3

 4

 5
 6
 7
 8

 9

10

11
12

13

14
15
16

17
18

19

20

21

22

23
24

25
26
27
28


                                    17
                                                               Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 48 of 61




 2

 3
 4

 5
 6

 7
 8

 9
10

11
12

13
14
15
16
17

18

19
20

21
22
23
      The dates on each particular occasion on which Plaintiff encountered such barrier and
24
      which deter Plaintiff from visiting: Hotel: On or aboul Mav 24. 2020.
25
26 II 17. Above documented inaccessible clernents and routes directly interfere with Plaintiff's

27       performance of major life activities including walking, standing, sitting, bending,

28       sleeping, working, climbing stairs, kicking, jumping, twisting body, running,



                                               18
                                                                                  Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 49 of 61




        reaching, lifting, vl/riting, working, twisting the wrist, shoulder and elbows, grasping,

 2      pushing, opening doors, breathing, getting in and out of a car, working, cunying stuff

 3      and other major life activities in a manner that deprive Plaintiff of full and equal

 4      enjoyment of the Hotel.

 5                                           COUNT ONE
                       Violation of Plaintiff's Civil Rights under the ADA
 6

 7   18. Plaintiff realleges all allegations heretofore set forth.

 8   19. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
        particularly applicable to his mobility, both ambulatory and wheelchair assisted as
 9
        alleged above.
10
     20. Plaintiff visited Defendant's booking website and Defendant's Hotel and personally
11
        encountered ADA violations documented above.
12
     21. The ADA violations described above relate to Plaintiffs disability and interfere with
13
        Plaintiffs full and complete enjoyment ofthe Hotel.
14
     22. Plaintiff is deterred from conducting further business with the Hotel unti I the Hotel
15
        has become fully c0J11pliant with the ADA.
16
     23. The removal of accessibility barriers listed above is readily achievable.
17
     24. As a direct and proximate result of ADA Violations, Defendant's failure to remove
18
        accessibility barriers prevented Plaintiff from equal access to the Defendant's public
19
        accommodalion.
20   25. The issuance of il~junctive relief will resolve, in pmi, Plaintiffs ADA claim.
21   WHEREFORE, Plaintiff prays for all relief as follows:
22          A. Relief described in 42 U.S.C. §2000a - 3; and
23          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly-

24          C. Injunctive relief order to alter Defendant's place of public accommodation to

25              make it readily accessible to and usable by ALL individuals with disabilities;

26              and

27
28


                                                 19

                                                                                     Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 50 of 61




            D. Requiring the provision of an auxiliary aid or service, modification of a policy,

 2              or provision of altemative methods, to the extent required by Subchapter III of

 3              the ADA; and

 4          E. Equitable nominal damages; and
            F. For costs, expenses and attorney's fees; and
 5
            G. All remedies provided for in 28 C.F.R. 36.50\(a) and (b).
 6

 7
                                              COllNIlI
 8          (Violation ofthe New Mexico's Unfair Practices Act §§57-12-1 et seq)

 9   26. Plaintiff realleges all allegations heretofore set forth.
10   27. New Mexico's Unfair Practices Act ("UP A") prohibits the use of unfair or deceptive
11      trade practices defined, in part, as follows:
12      57-12-2 Definitions:
13      D. "unfair or deceptive trade practice" means an act specifical1y declared
           unlawful pursuant to the Unfair Practices Act, a false or misleading oral or
14
           written statement, visual description or other representation of any kind
15         knowingly made in connection with the sale, lease, rental or loan of goods or
           services or in the extension of credit or in the collection of debls by a person
16         in the regular course of the person's trade or commerce, that may, tends to or
17         does deceive or mislead any person and includes:
           (1) representing goods or services as those of another when the goods or
18             services are not the goods or services of another;
           (2) causing confusion or misunderstanding as to the source, sponsorship,
19
               approval or certification of goods or services;
20         (3) causing confusion or misunderstanding as to affiliation, connection or
               association with or certification by another;
21
                                                      ***
22          (7) representing that goods or services are of a particular standard, quality or
                grade or that goods are of a particular style or model if they are of another;
23                                                    ***
            (14) using exaggeration, innuendo or ambiguity as to a material fact or failing
24
               to state a material fact if doing so deceives or tends to deceive.
2S
     28. Defendant charges a resort fee of $30.00 for, inter alia, "on-site parking".
26
     29. Despite the charge of $30.00 f(x "on-site parking", Defendant does not provide
27
        ADAAG compliant parking on site t()r persons with disabilities.
28


                                                 20
                                                                                     Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 51 of 61




        30. The statement that Defendant provides "oil-site parking" in exchange for a $30.00 fce

 2         is   f~11se.

 3      31. Defendant also represents that its lodging services are of particular standard, to wit:
                 CliSTO\IIZE YOLin EXPEHlE:-.iCE OF A UFETII\IE IW IIOSn:--;G YOlin EYE"r
 4               AT TIlE FE\ilXEATVA\ESSIE ...
 5               Plan morF! than jllst your stay with us. At. the Fenix at Vanessie, We have many options perfect fOI ilny
                 occasion such as wedding parties, business conferences and other special group meetings ilnd c'vent,
 6
                 thilt require lodging, gl eai food and top entertairllrlt:nt   evel ythillg YOll fleed is at YOUI fingertips in OUI
 7 II            little slice of heaven.


 8
 9

10
11

12

13
        32. Defendant's representations creates the impression that any guest visiting Defendant's
14         Hotel will be greeted with exceptional and excellent lodging facilities.
15      33. Defendant's representation docs not, however, also state that mobility impaired guests
16         will be met with an inaccessible public accommodation the true rating of which is or
17         should be, for a mobility impaired person, less than or just barely adequate, but in no

18         event exceptional or excellent.

19      34. Defendant's statements regarding its standard, quality or grade are false and fraudulent

20         as applicable to disabled individuals.

21      35. Defendant's description of standard, wuality and grade raise the innuendo thal il
           applies to all guests, not just fully abled guests, and thus creates a false and tl:audulent
22
           .              .
           1111presslOn.
23
        36. PJintiff has been damaged by Defendant's violation of the UP A in an amount to be
24
           proven at trial, but in no event less than $25,000.00.
25
        37. Defendant's lack of recognition of the rights of the disabled displayed in its marketing
26
           website, and its treatment of disabled individuals as fully bodies, is socially
27
           reprehensible and displays Defendant's able ism and segregationism.
28


                                                                    21

                                                                                                                          Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 52 of 61




     38. Defendant's conduct alleged in this Count and elsewhere in thie Complaint is

 2        reprehensible and requires a strong deten-ent action in the form of punitive damages l.

 3           WHEREFORE, PJaintitTprays for relief pursuant to 57-12-10 as follows:

 4           A. Injunctive relief requiring Defendant to remediate its unt~lir and discriminatory
                 practices; and
 5
             B. For damages in an amount to be proven at trial, but in no event less than
 6
                 $35,000.00; and
 7
             C. For punitive damages in an amount commensurate with Defendant's
 8
                reprehensible conduct and the need for deterrence of similar conduct by others,
 9
                but in no event less than $50,000.00; and
to
             D. For costs and attomey's fees; and
11
             E. For leave to amend this Complaint to add class action allegations; and
12
             F. For such other and further relief as the Court may deem just and proper.
13

14                                            COIINT III
                                               Negligence
15
     39. Plaintiff reallcges all allegations heretofore set forth.
16

17

18

19

20   I   Bogle v. Summit Inv. Co., 137 N.M. 80, 107 P.3d 520 (N.M. App. 2005). These
     objectives are of critical importance in the ADA context where Plaintiffs have no
21   monetary recourse other than the imposition of equitable nominal damages under the
22   ADA and where compensatory damages may be de minimis or difficult to quantify
     under negligence law. Akins v. United Steel Workers, AFL-CIO, CLC Local 187, 148
23   NlYf. 442, 237 P.3d 744 (NM 2010). See also Sanchez v. Clayton, 117 N.M. 761, 767,
     877 P.2d 567, 573 (1994) ("Indeed, ifthe defendant's conduct otherwise warrants punitive
24
     ljability, the need for punishment or deterrence may be increased by reason of the very
25   fact that the defendant will have no liability tor compensatory damages." (citing 1 Dan B.
     Dobbs, Law of Remedies § 3.11(10), at 515-16 (2d cd. 1993))). The present case is
26   illustrative where a compensatory award againsllhe Hotel may be de minimis or difficult
27   to quanti fy. Compare with Akins, "The present case is illustrative; a compensatory
     award against the Union of a mere $1,661 would hardly deter similar outrageous
28   conduct against other Union members in the future."


                                                 22
                                                                                   Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 53 of 61




     40. Defendant had a duty to Plaintiffto remove ADA accessibility barriers so that Plaintiff

 2       as a disabled individual would have full and equal access to the public

 3       accommodation.

 4   41. Defendant breached this duty.
     42. Defendant is or should be aware that, historically, society has tended to isolate and
 5
         segregate individuals with disabilities, and, despite some improvements, such forms
 6
         of discrimination against individuals with disabilities continue to be a serious and
 7
         pervasive social problel112.
 8
     43. Defendant knowingly and intentionally participated in this historical discrimination
 9
         against Plaintiff, causing Plaintiff damage.
10
     44. Discrimination against individuals with disabilities persists in the use and enjoyment
11
         of critical public accommodations3.
12   45. Defendant's knowing and intentional persistence in discrimination against Plaintiff
13       and similarly situated persons caused Plail1tifI damage by preventing him from
14       lodging at Defendant's Hotel.
15   46. Individuals with disabilities, including Plaintiff, continually encounter various forms
16       of discrimination,inc1uding outright intentional exclusion, the discriminatory effects

17       of architectural, overprotective rules and policies, failure to make modifications to

18       existing facilities and practices, exclusionary qualification standards and criteria,
         segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
19
         other opportunities4.
20
     47. Defendant's knowing and intentional discrimination against Plaintiff reinforces above
21
         fOlTI1S of discrimination, causing Plaintiff damage.
22
     48. Census dala, national polls, and other studies have documented lhat people with
23
         disabilities, as a group, occupy an inferior status in our society, and are sevcrely
24
         disadvantaged socially, vocationally, economically, and cducationallys.
25
26
2711242 U.s.c. §12101(a)(2)
     J 42 U.S.c. § 12101(£1)(3)
28 11442 U.S.c. §12101(£1)(5)
     542 U.S.c. §12101(a)(6)

                                               23
                                                                                   Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 54 of 61




     49. Defendant's knowing and intentional discrimination has relegated Plaintiff to an

 2       inferior status in society, causing PlaintifI damage.

 3   50. The Nation's proper goals regarding individuals with disahilities are to assure equality

 4      of opportunity, full participation, independent living, and economic self-sufficiency

        for such individuals6.
 5
     51. Defendant's knowing, and intentional discrimination has worked counter to our
 6
        Nation's goals of equality, causing Plaintiff damage.
 7
     52. Continued existence of unfair and unnecessary discrimination and prejudice denies
 8
        people with disabilities the opportunity to compete on an equal basis and to pursue
 9
        those oppOliunities for which our free society is justifiably famous, and costs the
10
        United States billions of dollars in unnecessary expenses resulting tl'om dependency
11
        and nonproductivitY7.
12   53. Defendant's knowing and intentional unfair and unnecessary discrimination against
13      Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
14   54. PlaintifI has been damaged by Defendant's negligence in an amount to be proven at
15      trial, but in no event less than $35,000.00.

16   55. Defendant's breach of duty caused PlaintitT damages including, without limitation,

17       the feeling of segregation, discrimination, relegation to second class citizen status the

18      pain, suffering and emotional damages inherent to discrimination and segregation and
        other damages to be proven at trial.
19
     56. According to New Mexico common law, punitive damages serve two important
20
        policy objectives under our state common law: to punish reprehensible conduct
21
        and to deter similar conduct in the future.
22
     57. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and
23
        outrageous conduct.
24
     58. The ADA has been the law of the land since 1991, but Defendant engaged in a
25
        conscious action of a reprehensible character, that is, Defendant denied PlaintitT his
26
        civil rights, and cause him damage by virtue of segregation, discrimination, relegation
27
28 11('42 U.S.c. §12101(a)(7)
     742 U.S.c. §12101(a)(K)


                                               24
                                                                                    Exhibit C
Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 55 of 61




        to second class citizen status the pain, suffering and emotional damages inherent to
 2      discrimination and segregation and other damages to be proven at trial.

 3   59. Defendant either intended to cause injury to Plaintiff or defendant consciously

 4      pursued a course of conduct knowing that it created a substantial risk of significant
        harm to Plaintiff.
 5
     60. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 6
        sufficient, however, to deter this Defendant and others similarly situated from
 7
        pursuing similar acts, and in no event less than $50,000.00.
 8
     WHEREFORE, Plaintitl prays for relief as follows:
 9
            A. For fInding of negligence and/or negligence per se; and
10
            B. For damages in an amount to be proven at trial; and
11
            C. For punitive damages to be proven at trial; and
12          D. For such other and further relief as the Court may deem just and proper.
13                              REQUEST FOR TRIAL BY JURY
14
            Piaintiffrespeetfully requests a trial by jury in issues triable by a jury.
15
            DATED this 22no day of June, 2020
16

17                                               PETER STROJNIK

18

19
                                                  !Z2
                                                       ~
                                                 PlaintifT
                                                              ~"




20

21
22
23
24
25
26
27

28

                                                "l'\
                                                t.-~




                                                                                     Exhibit C
     Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 56 of 61




FIRST JUDICIAL DISTRICT COURT
COUNTY OF SANTA FE
STATE OF NEW MEXICO


Peter Strojnik,

              Plaintiff,

v.                                                  Case No. D-101-CV-2020-01554

Water Street Inn, LLC d/b/a
The Inn at Vanessie,                                Judge Matthew J. Wilson

              Defendant.

                           NOTICE OF NOTICE OF REMOVAL

       Please take notice that on the 27th day of August 2020, Defendant Water Street Inn, LLC

d/b/a The Inn at Vanessie (“Defendant”) filed a Notice of Removal of the above-captioned action

in and to the United States District Court, District of New Mexico, pursuant to 28 U.S.C. § 1441.

A copy of the Notice of Removal without exhibits is attached hereto as Exhibit A.


                                            Respectfully Submitted,

                                            JACKSON LEWIS P.C.


                                            By: /s/ Jay J. Athey
                                                    Danny W. Jarrett
                                                    Jay J. Athey
                                            800 Lomas Blvd. NW, Suite 200
                                            Albuquerque, NM 87102
                                             (505) 878-0515
                                            Danny.Jarrett@jacksonlewis.com
                                            Jay.Athey@jacksonlewis.com
                                            Attorneys for Defendant




                                               1

                                                                                       Exhibit D
      Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 57 of 61




                               CERTIFICATE OF SERVICE

We hereby certify that we electronically filed the foregoing pleading through the State of New
Mexico’s Odyssey File & Services System on the 27th day of August 2020 and sent a copy via
email to:

Peter Strojnik
7847 N. Central Ave.
Phoenix, AZ 85020
ps@strojnik.com

/s/ Jay J. Athey
Jay J. Athey


4837-0418-4521, v. 1




                                              2

                                                                                    Exhibit D
     Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 58 of 61




                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

Peter Strojnik,

              Plaintiff,
v.                                                        Case No.

Water Street Inn, LLC d/b/a
The Inn at Vanessie,

              Defendant.


                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332(a), and 1441(a) and (b), Defendant Water Street

Inn, LLC d/b/a The Inn at Vanessie n/k/a Vanessie Properties LLC (“Defendant”) provides

notice of the removal of the above-captioned action from the First Judicial District Court, State

of New Mexico, County of Santa Fe (“State Court”) to the United States District Court for the

District of New Mexico (the “Notice”). As grounds for this Notice, Defendant states as follows:

                                     I. INTRODUCTION

       1.     Plaintiff Peter Strojnik (“Plaintiff”) filed his Complaint on or about July 20, 2020

with the First Judicial District Court, County of Santa Fe, New Mexico (the “State Court”),

styled as Peter Strojnik v. Water Street Inn, LLC d/b/a The Inn at Vanessie (the “Complaint”).

See State Court docket, attached as Exhibit A.

       2.      Plaintiff served the Complaint on Defendant through its registered agent on July

28, 2020.

       3.     Plaintiff alleges in the Complaint that Defendant violated the Americans with

Disabilities Act (“ADA”), the New Mexico Unfair Practices Act, and the common law of

negligence. See Complaint, ¶ 1, attached as Exhibit B.



                                                 1

                                           Exhibit A                                   Exhibit D
     Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 59 of 61




         4.    The predominant allegations in the Complaint are ADA violations. See generally,

Ex. B.

                II.          FEDERAL QUESTION JURISDICTION IS PROPER

         5.    The crux of Plaintiff’s Complaint is a claim for relief under federal law, namely

the Americans with Disabilities Act.

         6.    Specifically, Plaintiff alleges violations of 42 U.S.C. § 12101, et seq. and 28

C.F.R. Part 36. Ex. B at ¶¶ 1, 7, 9, 13, 15, and 19-25.

         7.    Plaintiff’s claims arise under the laws of the United States, which provides

original jurisdiction to this Court pursuant to 28 U.S.C. § 1331.

         8.    Further, Plaintiff requests injunctive and other relief specifically authorized under

federal law. See Ex. B at ¶ 25 (referencing 42 U.S.C. 2000a – 3, 42 U.S.C. 12188(a)-(b), and 28

C.F.R. 36.501(a)-(b)).

         9.    Accordingly, original jurisdiction is proper in this Court.

                      III.    SUPPLEMENTAL JURISDICTION IS PROPER

         10.   The ADA provides the predominant basis for Plaintiff’s allegations against

Defendant. See Ex. B at 1-19.

         11.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1331. See supra, § II.

         12.   Count I in Plaintiff’s Complaint is specifically directed at alleged violations of

Plaintiff’s civil rights under the ADA. Ex. B at 19-20.

         13.   Counts II and III in Plaintiff’s Complaint are for Violations of New Mexico’s

Unfair Practices Act and Negligence, respectively. Id. at 20-25.

         14.   Counts II and II, however, are based on the same conduct – the alleged ADA

violations. Accordingly, they are sufficiently related to the federal claims so as to form part of

the same case or controversy. See, e.g., Ex. B at ¶ 29 (referencing ADA violation in claim for
                                                 2

                                            Exhibit A                                    Exhibit D
     Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 60 of 61




violation of NM UPA), ¶ 40 (referencing ADA in negligence claim to establish duty owed by

Defendant to Plaintiff).

       15.     As such, this Court has supplemental jurisdiction over the additional claims

alleged by Plaintiff. See 28 U.S.C. § 1367(a).

       16.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), which requires

that notice be filed within 30 days of receipt by defendant, through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.

       17.     This Court is the appropriate venue for removal pursuant to 28 U.S.C. § 1441(a),

which permits removal of any civil action brought in any state court in which the District Courts

of the United States have original jurisdiction to the District Court for the district and division

embracing the place where such action is pending.

       18.     A Civil Cover Sheet as required by D.N.M. LR-Civ. 3.1 is filed concurrently with

this Notice. Pursuant to 28 U.S.C. § 1446(a), copies of all process and pleadings served upon

Defendant are attached to this Notice as Exhibit C.

       19.     Defendant has requested copies of the State Court records and proceedings, which

copies shall be provided to the Court within the time allotted by D.N.M. LR-Civ. 81.1(a).

       20.     A copy of the docket sheet from the State Court action is attached hereto as

Exhibit A.

       21.      Pursuant to 28 U.S.C. § 1446(d), a Notice of Notice of Removal and a copy of

this Notice were filed concurrently with the First Judicial District Court, State of New Mexico,

County of Santa Fe.

       22.     The Notice of Notice of Removal filed in State Court, without exhibits, is

attached hereto as Exhibit D.
                                                 3

                                            Exhibit A                                   Exhibit D
     Case 1:20-cv-00875-WJ-GBW Document 1-2 Filed 08/27/20 Page 61 of 61




                                             Respectfully submitted,

                                             JACKSON LEWIS P.C.

                                             By /s/ Jay J. Athey
                                                 Jay J. Athey
                                                 Danny W. Jarrett
                                             800 Lomas Blvd. NW, Suite 200
                                             Albuquerque, NM 87102
                                              (505) 878-0515
                                             Jay.Athey@jacksonlewis.com
                                             Danny.Jarrett@jacksonlewis.com
                                             Attorneys for Defendant




We hereby certify that we electronically filed the foregoing
pleading through the CM/ECF system on this 27th day of
August, 2020, and sent a copy via email to counsel for
Plaintiff:

Peter Strojnik
7847 N. Central Ave.
Phoenix, AZ 85020
ps@strojnik.com
Plaintiff, pro se
ps@strojnik.com




JACKSON LEWIS P.C.

By: /s/Jay J. Athey
   Jay J. Athey




                                                4

                                            Exhibit A                         Exhibit D
